ORDER
The government appealed from Harold Garmany’s resentencing in the District of Arizona. The appeal was argued and submitted on December 8, 2008. We affirmed in part, reversed in part, and remanded in a memorandum disposition filed on December 30, 2008.
The parties have advised us that Garma-ny died on December 26, 2008. They have filed a joint motion to vacate the memorandum disposition and to dismiss the appeal. Because Garmany’s death rendered this appeal moot, the above referenced memorandum disposition is vacated and the government’s appeal is dismissed.